 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00073-AC
12                                 Plaintiff,              -------------- FINDINGS AND ORDER
                                                          [PROPOSED]
                                                          EXTENDING TIME FOR PRELIMINARY
13                          v.                            HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   GABRIEL ALVA, et al.,
                                                          DATE: June 20, 2019
15                                Defendants.             TIME: 2:00 p.m.
                                                          COURT: Hon. Allison Claire
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on June 10, 2019. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(b) & (h)(7)(A). The Court further finds that the extension of time of
25
     the preliminary hearing and the filing of an indictment would not adversely affect the public interest in
26
     the prompt disposition of criminal cases.
27
     ///
28

       [PROPOSED] FINDINGS AND ORDER                       1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1. The date of the preliminary hearing is extended to July 25, 2019, at 2:00 p.m.

 3         2. The time between June 20, 2019, and July 25, 2019, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A).

 5         3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8
     Dated:   June 11, 2019
 9                                                          The Honorable Edmund F. Brennan
                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
